406 So.2d 1239 (1981)
Larry OSTEEN, Appellant,
v.
STATE of Florida, Appellee.
No. 81-1890.
District Court of Appeal of Florida, Second District.
December 4, 1981.
HOBSON, Acting Chief Judge.
In connection with a Florida murder charge, Larry Osteen was held in detainer in Mobile, Alabama fighting extradition. He was confined there from July 20, 1974 until August 14, 1975, when he was transported to the Pinellas County jail.
The record contains an affidavit from Osteen's Alabama attorney stating that, while fighting extradition to Florida, appellant was continuously incarcerated in the Mobile jails before being turned over to the Florida authorities. Osteen now challenges the trial court's partial denial of his pro se motion for correction of sentence. The order *1240 below gave credit only for time served in the Pinellas County jail.
This court recently held that where properly documented, credit should be given for all time spent in foreign jails. Zulla v. State, 404 So.2d 202 (Fla.2d DCA 1981). Therefore, appellant was entitled to credit for all time spent in jail in Alabama while he was held on detainer for Florida.
We remand to the trial court for resentencing, with instructions that if necessary, an evidentiary hearing be conducted to resolve any challenge raised to the validity of the Alabama affidavit.
BOARDMAN and GRIMES, JJ., concur.